        Case 2:20-cv-01141-DMC Document 5 Filed 03/23/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIAN LANCE RAYFORD,                             No. 2:20-CV-1141-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CANDIDO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s original complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
        Case 2:20-cv-01141-DMC Document 5 Filed 03/23/21 Page 2 of 5


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                   Here, Plaintiff names the following as defendants: (1) Sacramento County

 9   Sheriff’s Deputy Candido; and (2) the Sacramento County Sheriff’s Department. See ECF No. 1,

10   pg. 1. Plaintiff alleges:

11                   I went to court 6-6-2019. Deputy Candido made a racial discrimination
                     statement to me. And also [sic] while shackled & handcuffed in belly
12                   chains, he additionally handcuffed me to a wheelchair. The racial
                     statement he made to me was: “People lived in slavery for years, is that
13                   right?”
14                   Id. at 3.
15

16                                            II. DISCUSSION

17                   For the reasons discussed below, the Court finds Plaintiff fails to state a claim

18   against either defendant.

19           A.      Defendant Candido

20                   The treatment a prisoner receives in prison and the conditions under which the
21   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

22   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

23   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

24   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

25   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

26   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with
27   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

28   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when
                                                        2
        Case 2:20-cv-01141-DMC Document 5 Filed 03/23/21 Page 3 of 5


 1   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 2   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 3   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 4   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

 5   official must have a “sufficiently culpable mind.” See id.

 6                   Allegations of verbal harassment do not state a claim under the Eighth

 7   Amendment unless it is alleged that the harassment was “calculated to . . . cause [the prisoner]

 8   psychological damage.” Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987); see also

 9   Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir. 1998).

10   In addition, the prisoner must show that the verbal comments were unusually gross, even for a

11   prison setting, and that he was in fact psychologically damaged as a result of the comments.

12   See Keenan, 83 F.3d at 1092.

13                   Here, Plaintiff’s allegation that Defendant Candido made a racially discriminatory

14   comment to him fails to state an Eighth Amendment claim. First, Plaintiff has not alleged that the

15   statement was made for the purpose of causing Plaintiff psychological damage. Second, the

16   alleged statement – “People lived in slavery for years” – is a statement of fact, which, while

17   insensitive and unnecessarily antagonizing, is not unusually gross. Finally, Plaintiff has not

18   alleged that he in fact suffered psychological damage as a result of the statement.

19           B.      Defendant Sacramento County Sheriff’s Department

20                   Municipalities and other local government units, like the Sacramento County
21   Sheriff’s Department, are among those “persons” to whom § 1983 liability applies. See Monell v.

22   Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Counties and municipal government officials are

23   also “persons” for purposes of § 1983. See id. at 691; see also Thompson v. City of Los Angeles,

24   885 F.2d 1439, 1443 (9th Cir. 1989). A local government unit, however, may not be held

25   responsible for the acts of its employees or officials under a respondeat superior theory of

26   liability. See Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403 (1997). Thus, municipal
27   liability must rest on the actions of the municipality, and not of the actions of its employees or

28   officers. See id. To assert municipal liability, therefore, the plaintiff must allege that the
                                                         3
        Case 2:20-cv-01141-DMC Document 5 Filed 03/23/21 Page 4 of 5


 1   constitutional deprivation complained of resulted from a policy or custom of the municipality. See

 2   id. A claim of municipal liability under § 1983 is sufficient to withstand dismissal even if it is

 3   based on nothing more than bare allegations that an individual defendant’s conduct conformed to

 4   official policy, custom, or practice. See Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621,

 5   624 (9th Cir. 1988).

 6                  Here, Plaintiff has not alleged any custom, policy, or practice of Defendant

 7   Sacramento County Sheriff’s Department that resulted in a constitutional violation by Defendant

 8   Candido.

 9

10                                           III. CONCLUSION

11                  Because it is possible that the deficiencies identified in this order may be cured by

12   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

13   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

14   informed that, as a general rule, an amended complaint supersedes the original complaint. See

15   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

16   amend, all claims alleged in the original complaint which are not alleged in the amended

17   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

18   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

19   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

20   complete in itself without reference to any prior pleading. See id.
21                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

22   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

23   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

24   each named defendant is involved, and must set forth some affirmative link or connection

25   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

26   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
27   ///

28   ///
                                                        4
        Case 2:20-cv-01141-DMC Document 5 Filed 03/23/21 Page 5 of 5


 1                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s original complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11   Dated: March 23, 2021
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
